Appellant complains in his motion relative to the sufficiency of the evidence, it being circumstantial, to establish the fact that appellant was the driver of the car that was in this collision that caused the death of Mr. Whitten and Mrs. Andrews.
Mr. Henry Sower testified that just after sundown the appellant and Sid Whitten stopped at his filling station and appellant purchased six gallons of gas, but appellant only had forty cents, and he got the money out of Mr. Whitten's pocket and paid for the gas. Mr. Whitten had passed out; he was unconscious at such time. Appellant was driving the car when they came up and also driving when they left. Appellant said Mr. Whitten was sick. Witness again saw appellant twenty or thirty minutes after this; he was still driving the car. He did not see him when the car left; he did not know whether Mr. Whitten was still in the car the last time or not.
We here observe that soon thereafterwards, about a mile and a half from town, this collision occurred. After the collision the whole front seat frame appears to have been thrown from the car, back and all, and appellant was found on the left side of such front seat, and Mr. Whitten's badly broken body was found on the right side of such seat, evidently the way they had been sitting in the car at the time of the accident.
It seems to us that this testimony is sufficient to exclude *Page 278 
every other reasonable hypothesis than that the appellant was the person driving the automobile at the time of the collision. It would be unreasonable, so we think, to say that Mr. Whitten had recovered sufficiently to have taken the wheel and driven this car at the time of the accident, when but a short time prior thereto he was unconscious, and had passed out, unable even to go into his own pocket. It would further be unreasonable to say that in the terrific impact of the collision, strong enough to throw the entire front seat, back and all out of the car, that such impact would practically reverse the position in which the occupants of such car were sitting at the time of the accident; that is to say, that Mr. Whitten would be thrown into Mr. Van Zandt's seat, and Mr. Van Zandt thrown into Mr. Whitten's seat. We are not in accord with such reasoning. We think such is an unreasonable hypothesis. Appellant would leave the inference that Mr. Whitten was the unfortunate driver, and Mr. Whitten met his death there and could not answer. We think the reasonable hypothesis has been found by the jury; that Mr. Whitten continued to be unconscious, and appellant continued to drive, just like the testimony shows they were seen to do a short time before the accident. It is only necessary that circumstantial evidence exclude every other reasonable hypothesis. See Branch's Penal Code, Section 1874, p. 1040. This we think has been done in this case.
The motion for rehearing is overruled.